   Case 4:19-cv-00414-A Document 73 Filed 06/18/19                     Page 1 of 1 PageID 1364


                                                                                      FILED
                                UNITED STATES DISTRICT COURT      June 18, 2019
                                 NORTHERN DISTRICT OF TEXAS       KAREN MITCHELL
                                    FORT WORTH DIVISION      CLERK, U.S. DISTRICT COURT
                          MINUTE ORDER- PRETRIAL CONFERENCE


JUDGE : McBtyde
LAW CLERK: Joseph Kessler
COURT REPORTER: Debbie Saenz


Case No.: 4:19-CV-414-A

American Airlines, Inc. v. Transport Workers of America, AFL-CIO, et al.

Date Held: June 18, 2019                Time: 9:57a.m.- 10:37 a.m. (40 minutes)



Counsel for plaintiff: Lars Berg, Elizabeth Cuneo, Robert Siegel, Mark Robettson

Counsel for defendants Transpmt Workers of America, AFL-CIO ("TWU'') and the Airline
Mechanic and Related Employee Association TWU/IAM (the "Association"): Jeffrey Bartos

Counsel for defendants International Association of Machinists and Aerospace Workers and the
Association: Mark Richard

Local counsel for all defendants: Sanford Denison

Corporate representative for TWU: Gary Peterson



Pre-trial conference.

Issues pertaining to h·ial discussed.

Each party ordered to file by 4:00p.m. on June 24, 2019 brief on contested issues of law listed in
pp. 19-20, ~~ 2-5 of Joint Pre-Trial Order.

Deadline to file proposed findings of fact and conclusions of law extended to 4:00p.m. on June 24,
2019.

Trial reset to commence at 9:00a.m. on July I, 2019.

Conference concluded.
